Citation Nr: 0403854	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-08 358A	)	DATE
	)
	)


THE ISSUE

Whether a March 2003 Board of Veterans' Appeals (Board) 
decision denying service connection for arthritis of multiple 
joints (other than the right great toe) to include as a 
residual manifestation of gouty arthritis, should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1961.

In a March 2003 decision, the Board of Veterans' Appeals 
(Board) denied service connection for arthritis of multiple 
joints (other than the right great toe) to include as a 
residual manifestation of gouty arthritis.  In April 2003, 
the moving party filed a Motion for Reconsideration and 
Revision of the March 2003 decision, and the Motion for 
Reconsideration was denied in June 2003.

With respect to the motion for CUE, the veteran's 
representative was given an opportunity to provide a relevant 
response in May 2003, but no response has been received by 
the Board.

Finally, the Board notes while it has considered the possible 
application of the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2002) 
(VCAA), the case of Livesay v. Principi, 15 Vet. App. 165 
(2001) held that the VCAA did not apply to motions for CUE.  
In addition, the recent case of Cook v. Principi, No. 00-7171 
(Fed. Cir. December 20, 2002) held that to the extent that it 
created an additional exception to the rule of finality 
applicable to regional office (RO) decisions, Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) was overruled, and that a 
failure of the Secretary to assist a veteran under applicable 
law and regulations cannot constitute CUE. Consequently, the 
Board finds that further development is not warranted in this 
matter under the VCAA or on any other basis.


FINDING OF FACT

The moving party failed to set forth alleged CUE, or errors, 
of fact or law in the March 2003 Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. §§ 20.1403, 20.1404(b) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General. Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. 
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992. For a Board decision issued on 
or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error. 
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made. If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.--(1) Changed diagnosis. A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.

(2) Duty to assist. The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence. A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The rules further require:

(b) Specific Allegations Required: The motion must set 
forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error. Non-specific allegations of failure to 
follow regulations or failure to give due process, or 
any other general, non-specific allegations of error, 
are insufficient to satisfy the requirement of the 
previous sentence. Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
dismissed without prejudice to filing under this 
subpart. (38 C.F.R. § 20.1404(b)).

The Board is also permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court") decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

In the March 2003 decision, the Board found that new and 
material evidence had been submitted to reopen a previously 
denied claim of service connection for gouty arthritis of 
the right foot.  Additionally, the Board found that the 
evidence supported a grant of service connection for 
arthritis of the right great toe.  The Board found that the 
evidence did not support service connection for arthritis of 
multiple joints other than the right great toe.

The Board found that evidence of record reflected that the 
veteran had  arthritis in multiple joints, with X-ray 
findings indicating the presence of arthritis in a number of 
the joints of the extremities.  The service medical records 
did not show the presence of degenerative arthritis, nor is 
arthritis of multiple joints (other than of the right great 
toe) shown until many years following service.  The Board 
noted that the despite the veteran's submittal of medical 
treatises supporting the general proposition that arthritis 
could be connected with chronic gout, the only medical 
opinion addressing the facts of the veteran's specific claim 
found that the veteran's current multiple joint arthritis 
(other than of the right great toe) were unrelated to the 
episode of gout diagnosed in 1961.  Further, the finding of 
the absence of an etiologic relationship was consistent with 
the medical articles submitted by the veteran that indicate 
that symptoms of gout can become chronic and affect more 
than one joint if those symptoms have occurred 
intermittently for 10 years or more without treatment.  The 
record does not indicate that this is what happened in this 
case, nor did the orthopedic examiner's review of the record 
disclose chronic symptoms of gout extending over a period of 
10 years or more.  

The Board therefore concluded that the preponderance of the 
evidence was against the claim for service connection for 
arthritis of multiple joints (other than the right great 
toe).  

In April 2003, and in subsequent letters of June and July 
2003, the veteran has asserted that in 1961 he was 
diagnosed, in the second part of a two part VA compensation 
examination, with hallux valgus deformity, minimal, 
involving the 1st toe of the right foot with early 
hypertrophic osteoarthritis, minimal, symptomatic.  He 
asserts that this amounts to a nexus between his current 
multiple degenerative osteoarthitis and, although he does 
not specify, his period of service in October 1961.  He 
argues that this is the source of his subsequent development 
of arthritis in multiple other joints.  He does not point to 
any competent medical evidence in the record overlooked by 
the Board in its decision that supports this contention.  

With respect to this assertion that the Board failed to 
consider the cumulative weight of the evidence, the Board 
must point out that disagreement as to how the facts were 
weighed or evaluated has also been specifically precluded as 
a basis for CUE under Rule 1403(d)(3).  The moving party and 
his representative point to no specific evidence that 
undebatably demonstrated the veteran's entitlement to 
service connection for a back disability.

The Board has carefully reviewed the contentions of the 
moving party, and finds that the CUE motion of April 2003, 
and subsequent letters of June and July 2003, contain no more 
than general assertions of CUE with respect to the Board 
decision of March 2003.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon 
the moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or the failure to give due process, or 
any other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b). 
While this decision does not preclude the veteran from 
submitting more specific allegations of CUE, it is suggested 
that he should carefully consult with his representative 
before refiling his motion, so as to obtain a better grasp 
of what does and does not constitute CUE.  As noted above, 
merely asserting more details and generally asking the Board 
to go over the record again is not sufficient.

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2003), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2003) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2003).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



